Order filed April 19, 2012.




                                           In The

                       Fourteenth Court of Appeals
                                       ____________

                                   NO. 14-11-01003-CV
                                     ____________

                                JOHN E. HART, Appellant

                                             V.

                                DISCOVER BANK, Appellee


                 On Appeal from the County Civil Court at Law No. 1
                               Harris County, Texas
                           Trial Court Cause No. 975329


                                        ORDER

       Appellant=s brief was filed on March 28, 2012. The court has determined that
appellant has not properly presented this cause in his brief.           Appellant failed to
substantially comply with Rule 38 of the Texas Rules of Appellate procedure.               In
particular, appellant has failed to provide adequate citations to the record and to authority.
Tex. R. App. P. 38.1(g), (i).



                                              1
       Accordingly, the court STRIKES appellant’s brief and orders appellant to file an
amended brief in compliance with the Texas Rules of Appellant Procedure. Appellant’s
amended brief is due May 21, 2012, and appellee’s responsive brief shall be due thirty
days after appellant=s amended brief is filed.



                                      PER CURIAM




                                                 2